                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

    ELLEN MARIE CHRISTENSEN, individually *
    and on behalf of others similarly situated, *
                                                *
                  Plaintiff,
                                                *
                  v.                            *
                                                                  No. 1:18-cv-12280-ADB
                                                *
    BARCLAYS BANK DELAWARE and                  *
    STILLMAN LAW OFFICE, LLC,                   *
                  Defendants.                   *
                                                *
             MEMORANDUM AND ORDER ON DEFENDANTS’ MOTIONS
          TO COMPEL ARBITRATION AND STAY OR DISMISS THIS ACTION

BURROUGHS, D.J.

         Ellen Marie Christensen (“Plaintiff”) filed this action against Barclays Bank Delaware

(“Barclays”) and Stillman Law Office, LLC (“Stillman”), asserting individual and putative class

claims under Massachusetts General Laws Chapter 93A for alleged violations of the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692 et. seq. (“FDCPA”) and Massachusetts Debt

Collection Practices Act (“MDCPA”). [ECF No. 1-1 (“Complaint” or “Compl.”)]. Currently

before the Court are Barclays’ and Stillman’s motions to compel arbitration of Plaintiff’s

individual claims, to dismiss Plaintiff’s putative class claims, and to dismiss or stay this action.

[ECF Nos. 5, 11]. For the reasons set forth below, the motions are GRANTED, the class

allegation claims are stricken, and the Court dismisses the Complaint without prejudice in favor

of arbitration.

I.       BACKGROUND

         The Court draws the following facts from the Complaint and from the affidavits and

documents submitted in support of the motions to compel arbitration. See Cullinane v. Uber

Techs., Inc., 893 F.3d 53, 55 (1st Cir. 2018).

                                                  1
 
       Plaintiff Ellen Marie Christensen is an individual who resides in Lawrence,

Massachusetts. Compl. ¶ 1. Defendant Barclays is a financial institution organized under the

laws of Delaware with a principal place of business in Wilmington, Delaware. Id. ¶ 2; [ECF No.

6 at 4; ECF No. 6-1 (“Hensey Decl.”)]. As part of its business, Barclays offers, issues, and

services consumer credit card accounts. Compl. ¶ 5; [ECF No. 6 at 4]. Defendant Stillman is a

law firm with a principal place of business in Woburn, Massachusetts. Compl. ¶ 3.

       Each year thousands of Massachusetts residents open new consumer credit card accounts

with Barclays. Id. ¶ 7. Substantially all of Barclays’ consumer credit card accounts opened by

Massachusetts residents are governed by cardholder agreements, which provide that the accounts

are governed by Delaware law, and, where applicable, federal law. Id. ¶ 8. After originating

consumer credit card accounts, Barclays services the accounts by, inter alia, sending monthly

statements to cardholders and collecting payments. Id. ¶ 9. When a cardholder defaults on an

account, Barclays attempts to collect past-due amounts and may request the assistance of a law

firm, such as Stillman, to help collect the debt. Id. ¶ 10.

       On December 5, 2010, Plaintiff applied for Barclays’ BJ’s Visa Platinum credit card.

Hensey Decl. ¶ 5. Plaintiff’s application was accepted, and, on December 9, 2010, Barclays

mailed the credit card, Cardmember Agreement (the “Cardmember Agreement”), Privacy

Statement, Rewards Program Terms and Conditions, and card activation instructions to Plaintiff.

Id. ¶¶ 6, 8; Hensey Decl. Ex. 2. On December 13, 2010, Plaintiff activated the credit card and

opened her credit card account (the “Account”) by calling Barclays. Hensey Decl. ¶ 8. The

Cardmember Agreement provides that “[b]y signing, keeping, using or otherwise accepting your

Card or Account, you agree to the terms and conditions of this Agreement.” Id. ¶ 9.




                                                  2
 
Additionally, the back of the card states that use of the card is subject to the Cardmember

Agreement. Id. ¶ 11.

       The Cardmember Agreement includes an arbitration provision for resolving claims,

disputes, or controversies between Plaintiff and Barclays, including its employees, parents,

subsidiaries, affiliates, beneficiaries, agents, and assigns, that relate to the Cardmember

Agreement or Account. Hensey Decl. Ex. 2 at 2. In relevant part, the arbitration clause

provides:

       At the election of either you or us, any claim, dispute or controversy (“Claim”) by
       either you or us against the other, or against the employees, agents or assigns of the
       other, arising from or relating in any way to this Agreement or your Account, or
       any transaction on your Account including (without limitation) Claims based on
       contract, tort (including intentional torts), fraud, agency, negligence, statutory or
       regulatory provisions or any other source of law and (except as specifically
       provided in this Agreement) Claims regarding the applicability of this arbitration
       clause or the validity of the entire Agreement, shall be resolved exclusively and
       finally by binding arbitration under the rules and procedures of the arbitration
       Administrator selected at the time the Claim is filed. The Administrator selection
       process is set forth below. For purposes of this provision, “you” includes any
       authorized user on the Account, and any of your agents, beneficiaries or assigns;
       and “we” or “us” includes our employees, parents, subsidiaries, affiliates,
       beneficiaries, agents and assigns, and to the extent included in a proceeding in
       which Barclays is a party, its service providers and marketing partners.

Id. The Cardmember Agreement also includes a provision concerning class action and class

arbitration claims that provides, in part:

       Claims made and remedies sought as part of a class action, private attorney general
       or other representative action (hereinafter all included in the term “class action”)
       are subject to arbitration on an individual basis, not on a class or representative
       basis.
       ....
       No class actions joinder or consolidation of any Claim with a Claim of any
       other person or entity shall be allowable in arbitration, without the written
       consent of both you and us.
       ....
       . . . ARBITRATION WITH RESPECT TO A CLAIM IS BINDING AND
       NEITHER YOU NOR WE WILL HAVE THE RIGHT TO LITIGATE THAT
       CLAIM THROUGH A COURT. IN ARBITRATION YOU AND WE WILL NOT
       HAVE THE RIGHTS THAT ARE PROVIDED IN COURT INCLUDING . . . THE
                                                  3
 
       RIGHT TO PARTICIPATE OR BE REPRESENTED IN PROCEEDINGS
       BROUGHT BY OTHERS SUCH AS CLASS ACTIONS OR SIMILAR
       PROCEEDINGS.

Id.

       After opening the Account, Plaintiff used the Account for various purchases. Hensey

Decl. ¶ 10. Barclays sent Plaintiff regular monthly billings statements, and Plaintiff made

payments towards the balance owed on the Account. Id. ¶ 10; Hensey Decl. Ex. 3. After years

of making payments at or around the minimum required, Plaintiff stopped making payments on

the Account in late 2013. See Hensey Decl. Ex. 3 at 162–93.

       In November 2017, Barclays, represented by Stillman, filed a collection action against

Plaintiff in Lawrence District Court seeking a judgment for Plaintiff’s past-due debt. Compl.

¶ 16; [ECF No. 21 at 1]. According to the Complaint and documents filed with Barclays’

motion to compel, Plaintiff’s last payment to Barclays was made on December 11, 2013. Compl.

¶ 18; Hensey Decl. Ex. 3. Plaintiff therefore defaulted on February 2, 2014, one day after the

next monthly payment was due. Compl. ¶ 18.

       In Lawrence District Court, Plaintiff moved for summary judgment against Barclays on

the basis that the action was time-barred under the applicable three-year statute of limitations.

Id. ¶ 20. Barclays and Stillman did not file any opposition to Plaintiff’s summary judgment

motion or appear to contest the motion at a May 18, 2018 hearing, and the Lawrence District

Court granted Plaintiff’s summary judgment motion. Id. ¶¶ 21–22.

       This putative class action followed. Plaintiff alleges that Barclays and its attorneys

violated the FDCPA, 15 U.S.C. §§ 1692 et. seq., and Massachusetts debt collection regulations

actionable under Massachusetts Chapter 93A by suing her, and similarly situated consumers, on

time-barred debts. Compl. ¶ 35; [ECF No. 6 at 6]. On August 22, 2018, Plaintiff filed the



                                                 4
 
Complaint in the Superior Court of Suffolk County, Massachusetts. [ECF No. 1-1]. On October

31, 2018, Barclays removed the action to this Court pursuant to 28 U.S.C. §§ 1331, 1441, and

1446. [ECF No. 1 at 1]. On November 7, 2018, Barclays moved to compel arbitration and

dismiss or stay, [ECF No. 6], and on November 16, 2018, Stillman also filed a motion to compel

arbitration and dismiss or stay, [ECF No. 11]. On December 7, 2018, Plaintiff filed her

oppositions to those motions, [ECF Nos. 21, 22], and on December 17, 2018, Barclays filed a

reply, [ECF No. 26].

II.     LEGAL STANDARD 

        Under the Federal Arbitration Act (“FAA”), “[a] written provision in . . . a contract . . . to

settle by arbitration a controversy thereafter arising out of such contract . . . shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2. The FAA was enacted primarily to “overcome

judicial hostility to arbitration agreements,” Allied-Bruce Terminix Cos., Inc. v. Dobson, 513

U.S. 265, 272 (1995), and it “embodies the national policy favoring arbitration and places

arbitration agreements on equal footing with all other contracts.” Soto-Fonalledas v. Ritz-

Carlton San Juan Hotel Spa & Casino, 640 F.3d 471, 474 (1st Cir. 2011) (quoting Buckeye

Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006)).

        The party seeking to compel arbitration bears the burden of proving that a valid

agreement to arbitrate exists, that the movant has a right to enforce it, that the other party is

bound by it, and that the claim asserted falls within the scope of the arbitration agreement.

Oyola v. Midland Funding, LLC, 295 F. Supp. 3d 14, 16–17 (D. Mass. 2018) (citing Bekele v.

Lyft, Inc., 199 F. Supp. 3d 284, 293 (D. Mass. 2016), aff’d, 918 F.3d 181 (1st Cir. 2019)).

Arbitration agreements that are validly formed under state contract law must be enforced except



                                                   5
 
upon such grounds as make the contract unenforceable or where the FAA is precluded by

another federal statute’s contrary command. Bekele, 199 F. Supp. 3d at 292–93 (citing AT&T

Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011), then citing CompuCredit Corp. v.

Greenwood, 565 U.S. 95, 97 (2012)).

        “When an enforceable arbitration agreement exists between the parties, a court may

enforce that agreement by staying existing litigation pending arbitration or compelling the parties

to arbitrate and dismissing the action. Id. at 293 (citing 9 U.S.C. §§ 3, 4). “[A] court may order

arbitration of a particular dispute only where the court is satisfied that the parties agreed to

arbitrate that dispute.” Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 297 (2010)

(emphasis in original). “To satisfy itself that such agreement exists, the court must resolve any

issue that calls into question the formation or applicability of the specific arbitration clause that a

party seeks to have the court enforce.” Id.

III.    DISCUSSION

        Barclays asserts that Plaintiff and Barclays entered into a valid Cardmember Agreement

containing a clear arbitration provision when Plaintiff activated and proceeded to use her credit

card and that the scope of the arbitration clause, which reaches “any claim, dispute or

controversy . . . arising from or relating in any way to . . . [Plaintiff’s] account,” covers this case.

[ECF No. 6 at 13–15]. Further, Barclays argues that the Court must compel Plaintiff to arbitrate

her claims on an individual basis given that the Cardmember Agreement acted as a waiver of

Plaintiff’s right to pursue class arbitration. Id. at 15–16. Stillman adds that the claims against it

must also be arbitrated because the arbitration clause covers claims against Barclays’ “agents,”

which includes Stillman as Barclays’ attorneys. See [ECF No. 11-1]. Plaintiff responds that

“there is no competent evidence that Plaintiff entered into the agreement,” “there is no competent



                                                   6
 
evidence that the arbitration provision is in the agreement,” “there is no competent evidence that

the agreement applies to the subject account,” “Barclays waived any right to arbitration by suing

Plaintiff on the account,” “there is no competent evidence of a class action waiver,” and that

even if there was a class action waiver, it “would not be enforceable.” [ECF No. 21 at 2].

Plaintiff also argues that because the Cardmember Agreement included the term “agents” but did

not specify that “agents” included attorneys, the issue of Stillman’s purported agency creates a

“highly fact specific” issue that cannot be resolved at this stage of the litigation. [ECF No. 22 at

2–4].

        As an initial matter, Stillman was Barclays’ attorney, and therefore its agent, in the

lawsuit that underlies this action, and the Court will compel arbitration as to both Barclays and

Stillman or to neither. The arbitration clause unambiguously includes Barclays’ “agents,” and

the Court will address the arguments that Barclays and Plaintiff have made as applying equally

to Stillman.

        With respect to Plaintiff’s argument that no agreement was formed, the record supports

the conclusion that Plaintiff accepted the terms of the Cardmember Agreement when she

activated and used her Barclays credit card. The Court need not, however, resolve this issue

because the Supreme Court has held that “a challenge to the validity of the contract as a whole,

and not specifically to the arbitration clause, must go to the arbitrator.” Buckeye Check Cashing,

546 U.S. at 449. Therefore, to the extent that Plaintiff contends that she never entered into the

Cardmember Agreement as a whole, that dispute must still be raised in arbitration. See Oyola,

295 F. Supp. 3d at 17 (compelling arbitration on issues pertaining to “the receipt and formation

of the Cardmember Agreement, as a whole”); Hays v. Jefferson Capital Sys., LLC, Case No. 15-

14025-GAO, 2017 WL 449590, *1 (D. Mass. Feb. 2, 2017) (rejecting objections to the Court’s



                                                  7
 
consideration of evidence showing the formation of an agreement to arbitrate where the paper

trail showed “that the plaintiff activated and used his card, manifesting his receipt of the

agreement and his assent to its arbitration term”).

       Plaintiff’s argument that there is no competent evidence showing that the arbitration

provision is part of the Cardmember Agreement is unavailing. Contrary to Plaintiff’s assertions,

[see ECF No. 21 at 5 (claiming that no arbitration provision is discernable in the Cardmember

Agreement)], the Cardmember Agreement that was filed with the Court contains an arbitration

clause, and Barclays has supported its assertion that Plaintiff received and accepted that

agreement through the affidavit of David Hensey, a Group Leader for Business Implementation

at Barclays who reviewed and attached evidence documenting Plaintiff’s acceptance of the

Cardmember Agreement. See Hensey Decl. ¶¶ 1–3, Exs. 1–3. Plaintiff’s assertion that Mr.

Hensey’s affidavit does not comply with the Federal Rules of Evidence is without merit. See

Fed. R. Evid. 803(6) (business records exception to rule against hearsay). Mr. Hensey’s

responsibilities include monitoring records related to customer accounts, and he has credibly

attested, based on his review of Barclays’ systems and business records, that Barclays sent

Plaintiff the Cardmember Agreement on December 9, 2010, and the attached documentary

evidence demonstrates Plaintiff’s acceptance of those terms, which include the arbitration

agreement. Hensey Decl. ¶ 8.

       Plaintiff’s contention that the arbitration clause does not cover the Account is likewise

unpersuasive. The arbitration clause in the Cardmember Agreement covers claims “arising from

or relating in any way to this Agreement or your Account,” based on “any . . . source of law.”

Hensey Decl. Ex. 2 at 2. This arbitration clause is at least susceptible to an interpretation that it

covers this action given that this action concerns the legality of Barclays’ collection efforts for



                                                  8
 
Plaintiff’s past due Account debt, which arguably relates to the Account. See IOM Corp. v.

Brown Forman Corp., 627 F.3d 440, 450 (1st Cir. 2010) (“In evaluating the scope of the

arbitration clauses, we are mindful that ‘all doubts are resolved in favor of arbitration; arbitration

will be ordered unless it may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute.’”) (quoting Mitsubishi Motors

Corp. v. Soler Chrysler-Plymouth, Inc., 723 F.2d 155, 159 (1st Cir. 1983)). The Court must

therefore compel arbitration unless Barclays has waived its arbitration rights.

         Plaintiff argues that Barclays waived its arbitration rights by bringing a collection action

in Lawrence District Court because “actions inconsistent with [its] right to arbitration, such as

active participation in a lawsuit, shows an intent to relinquish its right to arbitration.” [ECF No.

21 at 10 (quoting Nutzz.com, LLC v. Vertrue Inc., No. CIV.A. 1231-N, 2006 WL 2220971, at *8

(Del. Ch. July 25, 2006))]. “Generally, there is a presumption that the arbitrator should decide

‘allegations of waiver, delay, or a like defense to arbitrability.’” Cutler Assocs., Inc. v. Palace

Constr., LLC, 132 F. Supp. 3d 191, 199 (D. Mass. 2015) (quoting Howsam v. Dean Witter

Reynolds, Inc., 537 U.S. 79, 84 (2002)). A court should, however, decide issues of waiver that

are based on litigation conduct. See Marie v. Allied Home Mortg. Corp., 402 F.3d 1, 15 (1st Cir.

2005).

         In determining whether arbitration has been waived, courts “ask whether there has been

an undue delay in the assertion of arbitral rights and whether, if arbitration supplanted litigation,

the other party would suffer unfair prejudice.” Joca-Roca Real Estate, LLC v. Brennan, 772 F.3d

945, 948 (1st Cir. 2014). That determination is informed by a “salmagundi of factors,”

including:

         the length of the delay, the extent to which the party seeking to invoke arbitration
         has participated in the litigation, the quantum of discovery and other litigation-

                                                   9
 
        related activities that have already taken place, the proximity of the arbitration
        demand to an anticipated trial date, and the extent to which the party opposing
        arbitration would be prejudiced.

Id.; see also In re Citigroup, Inc., 376 F.3d 23, 26 (1st Cir. 2004) (“In this Circuit, no one factor

dominates the analytical framework for determining whether a party has implicitly waived its

right to arbitrate.”).

        Here, there has not been an undue delay in the assertion of arbitration rights in this action,

and Plaintiff will not suffer unfair prejudice as a result of the Court’s compelling arbitration.

The Lawrence District Court action was dismissed on Plaintiff’s unopposed motion for summary

judgment before the claims at issue here were filed. See Compl. ¶¶ 16–22. After the claims at

issue were filed, Barclays timely removed this action and then promptly moved to compel

arbitration. See [ECF Nos. 1, 5]. The Court is unaware of any discovery having occurred in this

action, and no trial date has been set.

        Plaintiff argues that Barclays waived arbitration based on the holdings of several state

courts, but the Court finds those cases inapposite. Plaintiff emphasizes Cain v. Midland

Funding, LLC, 156 A.3d 807 (Md. 2017), but the parties in Cain assumed that Maryland law

applied and the motion to compel was filed pursuant to the Maryland Uniform Arbitration Act,

not the FAA, which applies here. See Butler v. Mariner Fin., LLC, No. CCB-17-1738, 2017 WL

6406804, at *2–3 (D. Md. Dec. 15, 2017) (distinguishing Cain); see also Allied Home Mortg.

Corp., 402 F.3d at 12–13 (explaining that alleged waivers of arbitration rights present the

question of whether a “default” has occurred within the meaning of the FAA). Plaintiff also cites

Principal Investments v. Harrison, 366 P.3d 688 (Nev. 2016), which concerned a plaintiff who

claimed to have been deprived of the right to appear and defend the underlying action as a result

of the defendant’s fraud on the court. Here, however, Plaintiff appeared and successfully

defended the state collection action, and Principal Investments is therefore not analogous. Id. at
                                                  10
 
698 (recognizing that bringing one claim does not result in waiver of the right to arbitrate

another, but holding arbitration right waived where compelling arbitration would “sanctify a

fraud upon the court”). Therefore, Barclays did not waive its right to arbitrate Plaintiff’s claims

through its pursuit of the collection action, and the Court will compel arbitration.

       The remaining questions are how to address the class action claims and whether to stay or

dismiss this action. Plaintiff’s assertion that there is no competent evidence of a class action

waiver is foreclosed because as more fully set forth supra, there is competent evidence

supporting a finding that the Cardmember Agreement included the arbitration clause. Further,

Mr. Hensey’s affidavit provides ample evidence that Plaintiff consented to the terms of the

Cardmember Agreement, which contains bold and ALL CAPS text prohibiting class action

joinder in arbitration and informing Plaintiff that she was relinquishing her right to participate in

a class action lawsuit. See Hensey Decl. Ex. 2 at 2. Barclays argues that the class claims against

it should therefore be dismissed with prejudice. [ECF No. 6 at 15].

       Supreme Court precedent establishes that class action and class arbitration waivers are

generally enforceable. See Am. Exp. Co. v. Italian Colors Rest., 570 U.S. 228, 235–36 (2013)

(holding waiver of class arbitration enforceable under the FAA); AT&T Mobility, 563 U.S. at

344 (invalidating a law conditioning enforcement of arbitration on the availability of class

procedure because that law “interfere[d] with fundamental attributes of arbitration”). Class

action waivers may, however, be unenforceable where their inclusion in an agreement was

obscured by conduct of the party seeking to obtain the class action waiver that raises

“unconscionability concerns.” See Skirchak v. Dynamics Research Corp., 508 F.3d 49, 60 (1st

Cir. 2007). Here, no evidence suggests that Barclays engaged in unconscionable conduct or

concealed the class action and class arbitration waiver from Plaintiff. The waiver is therefore



                                                 11
 
valid, and the Court will strike the class action claims. The Court expects that arbitration will

resolve Plaintiff’s individual claims and sees no reason to maintain an open case on its docket

but also sees no reason to dismiss any claims with prejudice. Cf. Oyola, 295 F. Supp. 3d at 19

(granting motion to compel arbitration, strike allegations, and dismiss the case).

IV.    CONCLUSION

       Accordingly, the motions to compel arbitration and dismiss or stay this action, [ECF Nos.

5, 11], are GRANTED IN PART. The Court strikes Plaintiff’s class action claims, compels

arbitration in accordance with the Cardmember Agreement, and dismisses this action without

prejudice.

       SO ORDERED.

April 30, 2019                                                /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                 12
 
